Allowable Subject Matter
	Claims 1-22 are allowed.

	Closest references found made of record: ("20040203542"|"20080139140"|"20180102747"|"20180279197"|"20200169937"|"5404378"|"4638248"|"4700151"|"4890300"|"4929906"|"5049832"|"5105445"|"5107520"|"5121412"|"5132639"|"5396190"|"5486789"|"5524286"|"5579342"|"5589797"|"5596600"|"5655220"|"5675287"|"5678198"|"5699383"|"5732333"|"5740520"|"5757229"|"5786728"|"5831479"|"5870668"|"5898338"|"5920808"|"5923712"|"5936464"|"5937011"|"5949283"|"5959499"|"5959500". The following is an examiner’s statement of reasons for allowance:  After performing an updated search, the following is allowable subject matter:
digital predistortion module for receiving multi-channel digital input, wherein the digital predistortion module utilizes a predistortion polynomial; a power amplifier portion responsive to signals representative of an output of the digital module; and a down-converted feedback portion adapted to monitor signals representative of power amplifier distortion for feeding back to the digital predistortion module signals representative of the output of one or more channels of the power amplifier portion, in response to which the digital predistortion module computes the predistortion polynomial and modifies its output to reduce the power amplifier distortion, wherein the digital predistortion module adaptively compensates for nonlinearity and memory effects resulting from asymmetric distortion introduced by the power amplifier portion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKUR JAIN whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100

/ANKUR JAIN/           Primary Examiner, Art Unit 2649